Citation Nr: 1435805	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  07-31 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus, hammertoe of both great toes and bilateral bunions. 

2.  Entitlement to service connection for bilateral degenerative joint disease (DJD) of the bilateral knees (claimed as bilateral knee condition), to include as secondary to bilateral pes planus, hammertoe of both great toes and bilateral bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from a September 1975 to May 1982.  The Veteran also had active duty service from May 24, 1982, to October 11, 1988, but received a bad conduct discharge for this period of service, which was previously held to be a bar to VA benefits related to that period.

These matters come to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In February 2013, the Board granted a 10 percent disability rating for bilateral pes planus throughout the period of appeal and denied service connection for DJD of the bilateral knees.  The Veteran appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision, the Court vacated the February 2013 Board decision and remanded the matters for further proceedings consistent with the memorandum decision.  

The Veteran was afforded a VA Central Office hearing before the Board in January 2011.  A transcript of the testimony offered at this hearing has been associated with the record.

During the course of the appeal, in May 2010, the RO granted an increased 10 percent rating for the Veteran's pes planus, effective December 7, 2009.  Subsequently, in February 2013, the Board granted a rating of 10 percent for the Veteran's pes planus throughout the entire period of appeal.  However, inasmuch as a higher rating is available for pes planus, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in the Veteran's original November 2006 claim for service connection, the Veteran claimed service connection for bilateral pes planus.  In the March 2007 rating decision and subsequent July 2007 Statement of the Case, October 2009 Supplemental Statement of the Case (SSOC), and May 2010 SSOC, the RO characterized the issue as of bilateral pes planus.  Then, in a May 2010 rating decision, the RO recharacterized the issue as "bilateral pes planus, hammertoe of both great toes, and bilateral bunions."  In its prior February 2013 decision, the Board granted an increased disability rating of 10 percent throughout the period of appeal and restored the characterization of the claim as for bilateral pes planus.  In a March 2013 decision effectuating the Board's grant, the RO indicated that they considered the Veteran's hammertoe of both great toes and bilateral bunions as being service connected; the RO opined that to remove hammertoe of both great toes and bilateral bunions from the characterization of the issue would require a severance.  In light of the actions of the RO, the Board has restored the characterization of the issue as "a disability rating in excess of 10 percent for bilateral pes planus, hammertoe of both great toes and bilateral bunions."

The issue of entitlement to service connection for degenerative joint disease of the bilateral feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Disability Rating in Excess of 10 Percent for Bilateral Pes Planus, Hammertoe of Both Great Toes and Bilateral Bunions

As noted in the introduction, in a March 2007 decision, the RO granted service connection for "bilateral pes planus."  Subsequently, in a May 2010 decision, the RO expanded the issue to include "bilateral pes planus, hammertoe of both great toes, and bilateral bunions."  The Board has accepted the RO's expansion of the issue.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In this case, when the RO originally granted service connection for bilateral pes planus, the initial disability rating was assigned pursuant to Diagnostic Code 5276 (for flatfoot).  In expanding the grant of service connection to cover the separate disabilities of hammertoe of both great toes and bilateral bunions, the Veteran may be entitled to additional benefits.  Indeed, the Schedule for Rating Disabilities has separate Diagnostic Codes for evaluating hammertoe and bunions.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5280 (hallux valgus, unilateral) and 5282 (hammertoe).

The Veteran last underwent VA examination for compensation and pension purposes in June 2011.  In the examination report, the examiner specifically indicated that the examination was not for hammertoes or hallux valgus.  The examination report reflects that the examination was only for flatfoot.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the RO's expansion of the issue to include hammertoe of both great toes and bilateral bunions, the most recent VA examination report is inadequate for rating purposes.  The Veteran must be afforded a new VA examination-one that specifically considers and discusses the symptoms attributable to hammertoe of both great toes and bilateral bunions, in order that the Veteran's service connected disability can be most appropriately rated according to the Schedule for Rating Disabilities.


B.  Service Connection for DJD of the Bilateral Knees, to Include as Secondary to Bilateral Pes Planus, Hammertoe of Both Great Toes and Bilateral Bunions

In June 2011, the Veteran was afforded a VA examination to obtain an etiology opinion regarding his bilateral knee disorder.  After performing an examination, diagnoses of DJD of the right and left knee were given.  The examiner opined that The Veteran's knee disorders were less likely as not caused by or a result of his flat feet.  After reviewing the claims file in January 2012, another examiner agreed that it was less likely than not that the Veteran's knee arthritis was due to his pes planus.

In the March 2014 memorandum decision, the Court pointed out that neither the June 2011 VA examiner nor the January 2012 VA examiner provided an opinion as to whether the Veteran's knee condition was worsened by his service-connected pes planus.  See March 2014 memorandum decision, pp. 6-7 [emphasis in the original].  As such, the Court held that the July 2012 VA examination was inadequate, and a remand was required to provide the Veteran an adequate medical opinion.

As such, in accordance with the March 2014 memorandum decision, the claim for service connection for DJD of the bilateral knees is remanded to obtain a medical opinion regarding possible aggravation of the DJD of the Veteran's knees by his service-connected pes planus.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

2.  Then, arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's bilateral pes planus, hammertoe of both great toes, and bilateral bunions.  The Veteran's claims file, including records in Virtual VA; prior VA examination reports; pertinent VA and private treatment records; and any other information deemed pertinent; should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

Concerning the bilateral pes planus, the examiner is asked to determine which of the following paragraphs (if any) best describe the disorder:

a)  Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances;

b)  Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities;

c)  Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet; or

d)  Mild; symptoms relieved by build-up shoe or arch support.

Concerning hammertoes, the examiner is asked to identify the number of hammertoes on each foot.  The examiner is also asked to identify whether claw foot (pes cavus) is present.

Concerning the bilateral bunions, the examiner is asked to determine which of the following paragraphs (if any) best describe the disorder for each bunion:

a)  Operated with resection of metatarsal head; or

b)  Severe, if equivalent to amputation of great toe.

Along with all of other necessary findings, the examiner should describe the nature and severity of the Veteran's functional loss of each foot due to the service-connected bilateral pes planus, hammertoe of both great toes, and bilateral bunions.

3.  Submit the Veteran's claims file to the VA examiner who performed the June 2011 VA examination.  After review of his prior examination report and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current bilateral knee disorders are aggravated by his service-connected bilateral pes planus, hammertoe of both great toes, and bilateral bunions.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

If the examiner who performed the June 2011 VA examination is not available, submit the Veteran's claims file to an appropriate VA examiner for a file review to answer the aforementioned question.  If an opinion cannot be rendered without examination of the Veteran, schedule a VA examination with a physician who has the requisite expertise to offer the requested opinion.  

4.  Upon submission of the requested VA medical reports, the reports should be reviewed and any deficiencies addressed prior to recertification to the Board.  

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



